Citation Nr: 1639411	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Board (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

The Veteran appeared at a hearing at the RO before a local hearing officer in November 2009 and at a videoconference hearing before a Veterans Law Judge (VLJ) at the RO in September 2010.

The VLJ who conducted the September 2010 hearing is retired from the Board.  In a September 2012 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ.  The Veteran elected to proceed without another Board hearing.

In January 2011 and August 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Obstructive sleep apnea did not manifest during service and is not related to the Veteran's active service.

2.  The Veteran's obstructive sleep apnea is not shown to be caused or aggravated beyond its natural progression by a service-connected disease or injury. 



CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Obstructive sleep apnea was not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in February 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection under direct and secondary theories of entitlement, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

In September 2010, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).

The Veteran was afforded VA examinations in March 2011 and October 2014.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In January 2011 and August 2014, the Board remanded the Veteran's claim to provide the Veteran with a VA examination to determine the nature and etiology of his obstructive sleep apnea and to obtain the most recent treatment records, including Social Security Administration (SSA) records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

The Veteran seeks service connection for sleep apnea.  The Veteran has alleged that his sleep apnea was caused or aggravated beyond its natural progression by the service-connected type II diabetes mellitus and/or posttraumatic stress disorder (PTSD).

Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim. 
A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's STRs are silent for documentation of sleep apnea.  The records reveal no complaints of or treatment for sleep apnea or its associated symptoms.  The February 1966 entry Report of Medical Examination and March 1968 separation Report of Medical Examination were negative for any respiratory complaints or notations of sleep apnea.  

In March 2011, the Veteran underwent a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner diagnosed severe obstructive sleep apnea.  The VA examiner stated that there was no evidence to support the assertion that the Veteran's sleep apnea is related to or occurred during the period of active service.  Although the Board in its August 2014 remand found that the March 2011 examiner's opinion did not provide an adequate rationale, as the U.S. Court of Appeals for Veterans Claims has explained, "even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012).  Accordingly, the Board finds that the March 2011 opinion has some weight.  

In October 2014, the Veteran underwent another VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner opined that the diagnosed sleep apnea was not related to the Veteran's period of active service.  The STRs did not show any complaints that would suggest a diagnosis of obstructive sleep apnea.  The Veteran was not diagnosed with obstructive sleep apnea until 2001.  The VA examiner acknowledged that the Veteran was diagnosed with malaria while he was in service, but noted the malaria recovered without sequelae.  Additionally, review of the current peer-reviewed literature did not show any association between malaria and obstructive sleep apnea.  The VA examiner concluded that Veteran's obstructive sleep apnea was not due to his malaria while in service.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current obstructive sleep apnea was not caused by or aggravated by his active service.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

Based on the foregoing, the Board finds that the evidence of record, lay and medical, weighs against a finding that service connection is warranted on a direct basis.  

With regard to the issue of whether service connection is warranted on a secondary basis, as the evidence establishes a current sleep apnea disability and service connection for Type II diabetes mellitus and PTSD has already been awarded, the remaining issue is whether the Veteran's sleep apnea was caused or aggravated beyond its natural progression by the service-connected type II diabetes mellitus and/or PTSD.

In March 2011, the VA examiner stated that there was no evidence that PTSD can cause obstructive sleep apnea, which has a physical etiology.  The medications that the Veteran took for PTSD were not documented to result in weight gain and it was unlikely that they contributed to his sleep apnea.  With regard to type II diabetes mellitus, the VA examiner commented that there was emerging data that sleep apnea may increase the risk for diabetes, but that the data did not support the relationship "between the opposite direction."  There was no data to support that diabetes caused obstructive sleep apnea.  The VA examiner cited relevant medical literature in support for the conclusion.  As discussed above, the Board finds that the March 2011 opinion has some weight.  See Monzingo, 26 Vet.App. at 107.   

In October 2014, the VA examiner opined that the Veteran's obstructive sleep apnea was not caused by his type II diabetes mellitus.  Treatment records showed that the Veteran was diagnosed with obstructive sleep apnea in 2001 and that he developed type II diabetes mellitus in 2012.  Additionally, the most current peer-reviewed scientific literature did not show that type II diabetes mellitus causes or is considered a risk factor for obstructive sleep apnea.  The VA examiner acknowledged that weight gain could be a side effect for patients that take insulin for diabetes.  However, the medical record showed that the Veteran was obese many years before his diagnosis of type II diabetes mellitus.  The VA examiner highlighted that studies showed altered sleep states, like obstructive sleep apnea, may affect insulin resistance and could contribute to diabetes.  

With regard to PTSD, the VA examiner opined that it was less likely than not that obstructive sleep apnea was caused by PTSD.  The VA examiner explained that obstructive sleep apnea is characterized by recurrent collapse of the pharyngeal airway during sleep.  The VA examiner commented that there was no concrete and objective evidence that the Veteran's obesity is due to his medications.  Only 1 percent of patients taking the same medication	reported mild weight gain or loss.  The Veteran reported a sedentary lifestyle since 1995 due to non-service-connected medical conditions.  The VA examiner stated that in most cases obesity is related to non-medical disorders such as a sedentary life style and increased caloric intake.
The October 2014 VA examiner also determined that the available evidence did not show that the Veteran's obstructive sleep apnea was permanently aggravated by his service-connected type II diabetes mellitus or PTSD, as his current treatment records showed that his obstructive sleep apnea was well-controlled and he was asymptomatic.

There are no positive medical opinions regarding secondary service connection in the record. 

Regarding the issue of secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether obstructive sleep apnea was caused or aggravated by the service-connected type II diabetes mellitus and PTSD and their associated treatment) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  

The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his obstructive sleep apnea and type II diabetes mellitus and/or PTSD have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current obstructive sleep apnea was not caused by or aggravated by his service-connected type II diabetes mellitus and/or PTSD.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The Veteran's claim of entitlement to service connection for sleep apnea, claimed as secondary to a service-connected disability, is denied.


ORDER

Service connection for sleep apnea, to include secondary to a service-connected disability, is denied. 


____________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


